Gavin, C. J.
Appellant appropriated certain of appellees’ lands for its railroad right of way; appellees appealed to the circuit court from the award of damages. The only questions involved in the circuit court, or in this court, relate to the amount of damages recoverable.
According to the decision of the Supreme Court in *588Indiana, etc., Oil Co. v. Wooters, 141 Ind. 315, the jurisdiction is in this court, the amount involved being less than $3,500.
Filed February 19, 1896.
Motion to transfer overruled.